DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
Claim 1 is cancelled. 
Claims 2-21 have been added. 
Claims 2-21 are pending and stand rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11030676. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the instant application set forth a scope that is substantively similar to that of claims 1-20 of US Patent No. 11030676. The scope of the instant claims and represents an obvious variation covering the same patentable invention. Further, each of the claims of the instant application would be anticipated by the aforementioned claims of the above noted patents. 










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 2-21, under Step 2A claims 2-21 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 2 as representative, claim 2 recites:	
determining a current location of [a client], 
identifying a geographic region based on the current location of the client, 
accessing a set of data entries posted…, the set of data entries being associated with location information identifying geographic locations of [the clients] used to post the set of data entries…, 
identifying, based on the location information associated with the set of data entries, a subset of data entries that were posted [by clients] while located within the geographic region; 
generating, based on a number of data entries in the subset of data entries, traffic data describing a traffic level of the geographic region; and 
causing display of a visualization of the traffic data…, the visualization of the traffic data identifying the geographic region and including at least one visual indicator to convey the traffic level of the geographic region.


	The steps of claim 2 emphasized above can be accomplished in the human mind, or using a physical aid such as pen and paper, and represent observations, evaluations or judgments (see: MPEP 2106.04(a)(2)(III)). This is because steps such as obtaining location of a client, accessing data entries to generate traffic data, and generating a visualization depicting the traffic data represent judgements or evaluations performable in the human mind, or using a physical aid. Accordingly, claim 2 is further understood to recite an abstract idea by setting forth or describing limitations that fall within the “Mental Processes” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 2 does recite additional elements, including:
a client device,  
a location determination application, the location determination application executing at a server system that is separate from the client device,  
an online service that is accessible to the client device via a communication network.

Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 2 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Furthermore, even in consideration of the limitations of determining a location and accessing data entries posted online, even presuming arguendo these limitations do not form part of the abstract idea these limitations represent little more than pre or extra-solution activity (e.g. data gathering, obtaining information) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 
In view of the above, under Step 2A (prong 2), claim 2 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 2, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
performing repetitive calculations,
presenting data/offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 2 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 3-8, dependent claims 3-8 recite more complexities descriptive of the abstract idea itself, and at least inherit the abstract idea of claim 2. As such, claims 3-8 are understood to recite at least a similar abstract idea as recited in claim 2. 

Under prong 2 of step 2A, the additional elements of dependent claims 3-8 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because the additional elements of claims 3-8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 

Lastly, under step 2B, claims 3-8 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 3-8 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 9-15 (system), and claims 16-21 (non-transitory medium), these claims recite substantially similar limitations and scope as recited in claims 2-8 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, these claims are rejected under at least similar rationale as discussed above. 





	

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 5, 9, 11, 12, 16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gueziec (US 20120123667 A1) in view of Nishimura (US 20100146546 A1).

Regarding claim 2, Gueziec discloses a method comprising: 
accessing a set of data entries posted to an online service that is accessible to the client device via a communication network, the set of data entries being associated with location information identifying geographic locations of client devices used to post the set of data entries to the online service (see: 0009, 0017, 0021 ((e.g., database 170 may store…traffic data from information sources 130), 0030, Fig. 1 #170);
Note: subscribed users provide crowdsourced data of traffic, incidents, etc. (i.e., entries posted to an online service), which are accessed from database 170 when creating the traffic reports. 
identifying, based on the location information associated with the set of data entries, a subset of data entries that were posted by client devices while located within the geographic region (see: 0020, 0039); 
Note: Reports/alerts may be provided for a specific “geographical location” (i.e., geographic region) associated with the user.  
generating, based on a number of data entries in the subset of data entries, traffic data describing a traffic level of the geographic region (see: 0035, Fig. 2 #230); and 
causing display of a visualization of the traffic data by the client device, the visualization of the traffic data identifying the geographic region and including at least one visual indicator to convey the traffic level of the geographic region (see: 0038, Fig. 2 #240).

Though disclosing all of the above including the use of a specific geographic location/region associated with the user to formulate traffic reports/alerts, as well as receiving a desired destination (see: abstract, 0038) Gueziec does not disclose determining a current location of a client device using a location determination application, the location determination application executing at a server system that is separate from the client device and identifying a geographic region based on the current location of the client device. 

To this accord, and also in the field of location-based services, Nishimura discloses a method for providing target information to a user device including determining a current location of a client device using a location determination application, the location determination application executing at a server system that is separate from the client device (see: 0014-0015 (the user media device obtaining current-position information identified by the user position identifying device), 0054, 0060), and, 
identifying a geographic region based on the current location of the client device (see: 0014-0015 (device identifying broadcast region information corresponding to a current position, based on the obtained current-position information), 0074, 0091).
One of ordinary skill in the art would have recognized that the known technique of Nishimura would have been applicable to the invention of Gueziec as both pertain to location-based and/or navigation based services.
Furthermore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified the invention of Gueziec to have utilized the aspects for location determination and region setting as taught by Nishimura in order to have used current-position information from the navigation system to easily set the broadcast region of a mobile terminal device (see: Nishimura: 0016), thereby allowing for region-specific information to be provided to the user.


4. (Previously Presented) The method of claim 2, wherein the set of data entries include user check-in data.
Examiner Comment: As written, claim 3 merely recites a different type of data sans any limitation on the manner in which that data is obtained. This data is non-functional descriptive data. An examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship imposed by the descriptive material. Except for the meaning to the human mind, the labeling of the data as check-in data presents no new and unobvious functional relationship (see: MPEP 2111.05).


5. The method of claim 2, wherein the set of data entries includes geo-located posts (see: Gueziec: 0030).
Examiner Comment: Even assuming arguendo the provided traffic reports are not considered geo-located posts, as written claim 4 merely recites a different type of data sans any limitation on the manner in which that data is obtained, posted, etc. This data is non-functional descriptive data. An examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship imposed by the descriptive material. Except for the meaning to the human mind, the labeling of the data as check-in data presents no new and unobvious functional relationship (see: MPEP 2111.05).

Regarding claims 9, 11, and 12 (system), and claims 16, 18, and 19 (non-transitory medium), these claims recite substantially similar limitations and scope as recited in claims 2, 4, and 5 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, these claims are rejected under at least similar rationale as discussed above. 

Claims 3, 7, 10, 14, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gueziec in view of Nishimura as applied to claims 2, 9, and 16 above, and further in view of Carr (US 20110238476 A1). 

Regarding claim 3, Gueziec in view of Nishimura discloses all of the above as noted, but does not disclose wherein the geographic region is a physical location associated with a merchant. Gueziec does disclose a desired destination (e.g., abstract, 0038), while Nishimura discloses navigation to spots such as inns, hotels, restaurants, etc. (see: 0011, 0033, 0038). 
Also in the field of location-based services, Carr discloses a method for providing coupons to devices based on location, including determining a current location of a client device and correlating the location to a geographic location such as a merchant (see: 0056-0058, Fig. 5). As such, Carr is understood to disclose wherein the geographic region is a physical location associated with a merchant. 
One of ordinary skill in the art would have recognized that the known technique of Carr would have been applicable to the invention of Gueziec in view of Nishimura each utilizes location-based technology to enable provisioning of information to user devices. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilized the known type of geographic region (i.e., merchant) disclosed by Carr in the invention of Gueziec in view of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, determine that a user is within a geographic region comprising a merchant location. 
Moreover, one of ordinary skill in the art would have understood that such a combination would have enabled the invention of Gueziec in view of Nishimura to have more readily incentivized users to visit desired locations in order to complete commercial transactions (see: Carr: 0115), thereby improving the invention of Gueziec in view of Nishimura. 


7. The method of claim 2, wherein identifying the geographic region based on the current location of the client device comprises: determining that the geographic region is within a threshold distance of the current location of the client device (see: Carr: 0046, 0055, 0058). 

Regarding claims 10 and 14, and claims 17 and 21, these claims recite substantially similar limitations and scope as recited in claims 3 and 7 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, these claims are rejected under at least similar rationale as discussed above. 


Claims 6, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gueziec in view of Nishimura as applied to claims 2, 9, and 16 above, and further in view of Beuk (US 20110319099 A1). 

Regarding claim 6 and parallel claims 13 and 20, Gueziec in view of Nishimura discloses all of the above as noted including traffic report data (e.g., Gueziec) but does not disclose wherein the traffic data describes anticipated traffic levels at the geographic region during at least a first time period and a second time period. Initially, the examiner notes that such limitations are only descriptive of the nature or intent of the data itself, and does not necessarily distinguish the prior art from the claimed invention as the traffic report of Gueziec is necessarily descriptive of anticipated traffic. At worst, Gueziec lacks an express teaching that the descriptive data is for traffic levels during at least a first time period and a second time period. 
To this accord, and also in the field of navigation, Beuk discloses providing anticipated traffic level during at least a first time period and a second time period (see: 0118, 0121-0123, 0139, Fig. 5 #517-518, Fig. 9a-9d). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Gueziec in view of Nishimura to have utilized the known technique of providing traffic data over multiple time periods as taught by Beuk in order to have provided an intuitive and efficient way for users to determine changes in traffic conditions over time (see: Beuk: 0020).


Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gueziec in view of Nishimura as applied to claims 2 and 9 above, and further in view of Hilliard (US 20060017588 A1). 

Regarding claim 8 and parallel claim 15, Gueziec in view of Nishimura discloses all of the above as noted including traffic report data (e.g., Gueziec) but does not disclose wherein the traffic data describes historical trends of traffic levels within a geographic region. Initially, the examiner notes that such limitations are only descriptive of the nature or intent of the data itself, and does not necessarily distinguish the prior art from the claimed invention as the traffic report of Gueziec. At worst, Gueziec lacks an express teaching that the descriptive data is for describing historical trends of traffic levels within a geographic region.
To this accord, and also in the field of navigation, Hilliard discloses methods and apparatus for presenting time-based and location-based traffic condition information including providing traffic data that describes historical trends of traffic levels within the geographic region (see: 0012, 0035, 0038, 0040, 0057, Fig. 5, Fig. 9). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Gueziec in view of Nishimura to have utilized the known technique of providing traffic data descriptive of historical trends as taught by Hilliard in order to have provided valuable information to users during pre-trip planning (see: Hilliard: 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619